The state has filed a motion for rehearing in which it is insisted that the evidence is sufficient to support the conviction. We have again carefully examined the facts. While they raise a strong suspicion of guilt against appellant yet this is not sufficient. Pogue v. State, 12 Tex.Crim. R.. Other cases are collated under Sec. 1877, Branch's Ann. Tex. P. C.
Our further investigation has not led us to the conclusion that we were in error in our original opinion.
The motion for rehearing is overruled.
Overruled.